Citation Nr: 1624819	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-27 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral hearing loss, currently evaluated as 30 percent disabling.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




INTRODUCTION

The Veteran served on active duty from December 1951 to December 1955.

This appeal arose before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA), Regional Office (RO), that increased the evaluation assigned to the hearing loss disability to 30 percent and which found that new and material evidence had not been submitted to reopen the claim for service connection for tinnitus that had been denied by the Board in December 2007.

The Veteran and his wife testified before the Board via videoconference in September 2015.  On March 3, 2016, the Veteran was sent correspondence that informed him that the Veterans Law Judge (VLJ) who had conducted the September 2015 hearing was not available to participate in the decision in his case.  Because the law requires that the VLJ who conducts a hearing participate in the decision in an appeal, the Veteran was afforded the opportunity to have another hearing.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  On March 18, 2016, the Veteran responded that he did not wish to appear at another Board hearing.  As a consequence, the Board will proceed to the merits of the claim.  The transcript from the 2015 hearing is part of his electronic claims file and has been considered.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased evaluation for the bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In December 2007, the Board denied entitlement to service connection for tinnitus; the Veteran did not appeal this decision and it became final.

2.  Evidence received since the December 2007 Board decision does not relate to a basis for the prior denial.


CONCLUSIONS OF LAW

1.  The December 2007 decision that denied entitlement to service connection for tinnitus is final.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. § 3.156(b), 20.1100(a) (2015).

2.  The evidence received since the December 2007 Board decision is not new and material, as it does not raise a reasonable possibility of substantiating the claim for service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in May 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

Although a VA examination was done in July 2012 assessing the severity of the Veteran's hearing loss, no opinion was provided as to tinnitus. However, the duty to assist does not include a provision for a medical examination or opinion, unless new and material evidence has been secured. See 38 C.F.R. § 3.159(c)(4)(iii). As discussed below, the Board concludes that new and material evidence has not been received on this claim. As such, no duty to assist examination provisions could have been violated. 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Applicable laws and regulations

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a) , 7104(a); 38 C.F.R. § 20.1100(a).

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513   (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Factual background and analysis

The Veteran filed his original claim for service connection for tinnitus in March 2005.  The evidence of record at the time of the Board's December 2007 denial included the Veteran's service treatment and personnel records, VA treatment records, and the report of a June 2004 VA examination.  Based on the service personnel records, the Board had conceded that the Veteran had been exposed to acoustic trauma while serving aboard the USS Bassett.  However, the only statements concerning the presence of tinnitus were those made by the Veteran on his claim for compensation.  The service treatment records made no mention of tinnitus and there were no post-service clinical records that referred to the condition.  Therefore, while the Veteran was exposed to acoustic trauma in service, the Board denied the claim because there was no current diagnosis of tinnitus.

The evidence added to the record since the December 2007 Board decision included the reports of VA examinations conducted in June 2008 and July 2012.  At the time of the June 2008 examination, the Veteran stated that he had reported tinnitus after noise exposure sustained during field training.  However, he then denied any history of tinnitus and the disorder was not diagnosed.  During the July 2012 VA examination, he again indicated no history of recurrent tinnitus.  No etiology was provided because, once again, the disorder was not diagnosed.

After reviewing the evidence of record, it is determined that the Veteran has not presented new and material evidence to reopen his claim for service connection for tinnitus.  In this case, the evidence received subsequent to the December 2007 Board denial is not material.  Specifically, it continues to indicate his assertions that he had tinnitus in service, although it still fails to diagnose tinnitus.  A current disability still has not been shown to exist.  Therefore, since this evidence does not go to the basis of the prior denial, it is not "new and material." 


ORDER

New and material evidence not having been presented, the request to reopen the claim of entitlement to service connection for tinnitus is denied.


REMAND

While the Board regrets the additional delay, it has been determined that a remand is in order to ensure that the Veteran's claim for an increased evaluation for bilateral hearing loss has been fully developed.  This will ensure that the Veteran's disability is properly rated.

The Veteran was last afforded a VA examination of his hearing loss disability in July 2012.  At the time of his September 2015 hearing, both he and his wife attested that his hearing had gotten much worse since the 2012 examination.   The Veteran indicated that his hearing has gotten so bad that his hearing aids no longer help.  He says that others have to shout at him and that is harder for him to communicate with others.  Because it has been asserted that the Veteran's hearing loss disability has worsened since the last examination, the Board finds that another examination is needed in order to ascertain the current degree of severity of his hearing loss.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran a VA audiological evaluation in order to ascertain the current nature and degree of severity of the service-connected bilateral hearing loss disability.  All indicated tests and studies should be conducted.  The VA audiologist is requested to fully describe the functional effects caused by the bilateral hearing loss disability.

2.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  Thereafter, readjudicate the issue of entitlement to an increased evaluation for the bilateral hearing loss disability.  If the decision remains adverse to the Veteran, he and his representative must be provided a supplemental statement of the case (SSOC) and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


